Opinion by
Mr. Justice Jones,
In the case at bar, the Board of Property Assessment, Appeals and Review of Allegheny County (Board), appeals from an order of the Court of Common Pleas of Allegheny County which reduced the real estate assessment of appellees’ property for the triennial years 1960-1961-1962. The court reduced the assessment only on the land from $49,900 to $29,500, a total reduction of $20,400. That was the only reduction granted and involved a tax saving to appellee of *194approximately $3978 over the triennial period. On this appeal the sole controversy between the parties concerns the assessment figure placed upon the land and the tax involved in the reduction of that figure.1
While the “thing from which the property owner appeals (and, therefore, the matter before the court) is the total assessment of the property as a unit” (Sheldon Hotel Corporation Assessment Appeal, 362 Pa. 313, 316, 66 A. 2d 242), the “total assessment” figure does not determine the jurisdiction of this Court to entertain this appeal. That which does determine and delineate the respective jurisdiction of the Superior Court and our Court is the actual “amount in controversy” : Act of August 14, 1963, P. L. 819, §1, 17 P.S. §184.
What is the “amount in controversy” in this type of action? In Du Bois’s Appeal, 293 Pa. 186, 192, 193, 142 A. 134, this Court said that the test of appellate jurisdiction is the amount of taxes sought to be avoided, not the value of the property upon which they are assessed. In Jackson Appeal, 191 Pa. Superior Ct. 455, 458, 157 A. 2d 100, the Superior Court stated: “Had the assessment been made, and the appeal to the Court of Common Pleas been taken, under the above county assessment law this Court would have jurisdiction, as the amount involved is measured not by the amount of the assessment involved but by the amount of tax *195sought to be avoided, which in this case is under $5000 [citing Du Bois’s Appeal, supra]”.2
The “amount in controversy” measured by the amount of taxes involved in the instant appeal is less than $10,000 and, therefore, sole jurisdiction to entertain this appeal lies in the Superior Court. It is of vital importance that we entertain appeals only in actions where we have jurisdiction.
The appeal is remitted to the Superior Court.

 We have recently stated: “The basic and controlling substantive issue in a real estate assessment appeal is the correctness of the total assessment of the property as a unit. North Park Village, Inc. v. Bd. of Property Assessments, 408 Pa. 433, 184 A. 2d 253 (1962) ; see Sheldon Hotel Corp. Assessment Appeal, 362 Pa. 313, 66 A. 2d 242 (1949). A stipulation as to the fair market value of land or improvements is merely an evidentiary expedient and does not alter the court’s obligation on review to pass upon and to determine the correctness of the property assessment as a whole.” Pittsburgh Miracle Mile Town & Country Shopping Center, Inc. v. Bd. of Property Assessment, 417 Pa. 243, 209 A. 2d 394.


 If the rule were otherwise, rarely would the Superior Court have jurisdiction in tax assessment appeals and practically all appeals in this class of case would be to this Court.